Citation Nr: 1016655	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  09-08 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from August 1983 to August 
2005.

This matter comes came before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2007 rating decision, 
in which the RO denied the Veteran's claim for a compensable 
rating for bilateral pes planus.  The Veteran perfected an 
appeal to the denial of his claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on his part, is required.


REMAND

In a VA Form 9 dated February 18, 2009, the Veteran requested 
a "BVA hearing at a local VA Office before a Member, or 
Members, of the BVA."  Pursuant to 38 C.F.R. § 20.700 
(2009), a hearing on appeal will be granted to an appellant 
who requests a hearing and is willing to appear in person.  
See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  Since the RO 
schedules Travel Board hearings, a remand of this matter to 
the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the Veteran for a 
Travel Board hearing at the earliest 
available opportunity.  The RO should 
notify the Veteran and his representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2009).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


